Case 2:18-ml-02814-AB-FFM Document 199-6 Filed 02/26/19 Page 1 of 4 Page ID #:6370




                   EXHIBIT 11
 From:        Graves, Jonathan (J.) <JGRA VE39@ford.com>                         EXHIBIT                                               11-1
        Case 2:18-ml-02814-AB-FFM Document 199-6 Filed 02/26/19 Page 2 of 4 Page ID #:6371
 Sent:        Friday, March 10, 2017 3:30 PM
 To:          Overla, Gregory (G.J.)<goverla@ford.com>
 Subject:     FW:  MAM DTC fault code effect on customer


 FYI. Matt is going to Australia next Fri day to work w ith the tea m in AP to prepare fo r a governmenta l review of the effectiveness of
 15B 22 . I to ld him any com mun ication w ith t he govt. shou ld be ro uted through us because the AUS team does not have the
 experi ence or techn ica l knowledge of the ove rt softwa re. We' ll ta lk Monday.

 Than ks,

 Jon Graves
 DPS6 Transmi ss ion System s
 Cell: 313.580.1617

 From: Fyie, Matthew (M.L.)
Sent: Friday, March 10, 2017 2:55 PM
To: Graves, Jonathan (J.)
Subject: FW: MAM DTC fault code effect on customer

 Jonathan - I ta lked to you and Ga ry at the end of last year about th is a litt le bit t o get myse lf up t o speed. Are you ava il ab le
 Monday t o have a quick conve rsation about th is? I can exp lain why th is is being done and what we're hoping to determ ine. Let me
 know if that wo rks fo r you and if I can check your ca lenda r to schedu le a qu ick 15-mi nute phone ca ll .

 Than ks!


 Matt Fyie
 Design Ana lys is Engineering
 Cell : 313 -805-8992
 mfyie@ford.com

 From: Cruse, Mark (M.)
Sent: Thursday, March 09, 2017 7:27 PM
To: Czubek, Mariusz (M.) <mczubek2@ford .com >; Fenech, Michael (A.J.) <mfenechl@ford .com >; Fyie, Matthew (M.L.)
 <mfyie@ford.com>
Subject: RE: MAM DTC fault code effect on customer


 Hi Matt, do you know Jonathon and if you do cou ld you have a chat to him about our effo rts to demonstrate the su ccess of the
 15B 22 ca l.

rega rds,
Cruser

 From: Graves, Jonathan (J.)
Sent: Friday, 10 March 2017 1:37 AM
To: Czubek, Mariusz (M.)
Cc: Overla, Gregory (G.J.)
Subject: RE: MAM DTC fault code effect on customer

 Hi Ma riusz,

 15B 22 w as released to satisfy NHTSA reca ll requ irements and updates each veh icl e to Overt Softwa re fo r ea r ly detection of so lder
 cracks.

 P0606 is the on ly code that intent iona lly degrades veh icle f unction by disab li ng 5th and 6th gear to encou rage the custo m er to
 contact a dea ler as soon as possible. All other loss of f unction wou ld be a consequence of the ha rdwa re fa il ure mode and wou ld
 vary depend ing on what the exact fa il ure was.
   CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                 FORD DPS6-SAC 00050546
                                                                                                                           EXHIBIT 11-2
           Case 2:18-ml-02814-AB-FFM Document 199-6 Filed 02/26/19 Page 3 of 4 Page ID #:6372
 Pa rdo n my asking aga in, but what do you hope to ga in w ith th is ana lys is? I'm not sure th is is va lue added wo rk and I would li ke to
 ascerta in your intended outcome before we move forward any f urther.

 Than ks,

 Jon Graves
 DPS6 Transmiss ion Systems
 Cell: 313.580.1617

 From: Czubek, Mariusz (M.)
Sent: Wednesday, March 08, 2017 6:34 PM
To: Graves, Jonathan (J.)
Cc: Munson, Wendy (W.); Nichols, Gary (G.S.); Fenech, Michael (A.J.); Cruse, Mark (M.); Overla, Gregory (G.J.)
Subject: RE: MAM DTC fault code effect on customer

 Hi Jonathan,

 We are t ryi ng to have a view of 15B 22 MAM Refl ash effectiveness.

 Custom er's ca r is re-fl ashed w ith new softwa re (at 15B22) to introduce ea r ly MIL warning light to come up and hopefull y prevent
 the m "getting stuck"
 MIL comes up due to va ri ous codes.
 We wanted to understand what did it mean when any of these codes ca m e up. What so rt of degradation of a f unction would have
 been noticed by the custome r?
 We wou ld then t ry to sea rch th ro ugh our data and knowing the codes history detected, we cou ld te ll what custome r found.

 I hope th is he lps,
 Thank You
 Kind Rega rds,
 Marius z Czu bek
 Ford AP Warrant y S pend Reduction Group - FSA & RSA Projects




 From: Graves, Jonathan (J.)
Sent: Thursday, 9 March 2017 12:44 AM
To: Czubek, Mariusz (M.)
Cc: Munson, Wendy (W.); Nichols, Gary (G.S.); Fenech, Michael (A.J.); Cruse, Mark (M.); Overla, Gregory (G.J.)
Subject: RE: MAM DTC fault code effect on customer

 Ma ri usz,

 Ga ry has moved to another group, Greg Overl a is the new DPS6 System s superviso r .

 What is the ba ckground on th is? These look li ke the DTCs from the 14M 02 FSA.

 Than ks,

 Jon Graves
 DPS6 Tra nsm iss ion System s
 Cell : 313.580.1617

 From: Czubek, Mariusz (M.)
Sent: Tuesday, March 07, 2017 8:36 PM
To: Graves, Jonathan (J.)
Cc: Munson, Wendy (W.); Nichols, Gary (G.S.); Fenech, Michael (A.J.); Cruse, Mark (M.)
Subject: MAM DTC fault code effect on customer

   CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                    FORD DPS6-SAC 0005054 7
                                                                                                                 EXHIBIT 11-3
Hi Team,
         Case 2:18-ml-02814-AB-FFM Document 199-6 Filed 02/26/19 Page 4 of 4 Page ID #:6373

Your urgent assistance is required.

Need to understand which MAM DTC's listed below, cause the following concerns

•         Intermittent no start
•         Intermittent loss of transmission engagement while driving (transmission neutralises)
•         Intermittent loss of power (limp home mode - loss of performance)
•         Message centre message "Hill Start Assist is Not Available" or "Parking Aid Malfunction/Service is Required"
•         The transmission PRNDL/S gear selection indicator on the instrument cluster flashes.

DTC's in question are;
UOlOO, U0101, U1013, P0606, P0805, P087A, P090B, P090C, P0901, P0902, P2831, P2832, P2835, P2836, P2837, P285C, P2850,
P285E, P2861,2862.

For clarity could you please insert the DTC's into all applicable columns in the table below.


       No Start            Loss of drive           Limp home         No HSAor PA         PRNDL/S Flashing




Thanks,

Kind regards,

Mariusz Czubek
Ford AP Warranty Spend Reduction Group - FSA & RSA Projects




    CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                          FORD DPS6-SAC 00050548
